Case 19-02897-5-SWH          Doc 9 Filed 06/26/19 Entered 06/26/19 15:55:53              Page 1 of 8




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                NEW BERN DIVISION

 In the Matter of:                     )                      Chapter 11
 PAPA’S GIRL, LLC                      )                      Case No.: 19-02897-5-SWH
        Debtor                         )
                                       )
                                       )
 PAPA’S GIRL, LLC,                     )
                                       )
                Plaintiff,             )
                                       )
        v.                             )                      Adversary Proceeding No:
                                       )                      ______________________
 ROBERTO BAUTISTA,                     )
                                       )
                Defendant.             )
                                       )

                                    VERIFIED COMPLAINT
        Plaintiff Papa’s Girl, LLC (the Plaintiff”), complaining of Defendant Roberto Bautista

 (the “Defendant”), alleges and says as follows:

                                           JURISDICTION
        1.      This adversary proceeding relates to the Chapter 11 bankruptcy case of Papa’s

 Girl, LLC, Case Number 19-02897-5-SWH filed with the United States Bankruptcy Court for the

 Eastern District of North Carolina on June 25, 2019 (the “Petition Date”).

        2.      The Bankruptcy Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

 1334, 151, 157, and this matter is a core proceeding pursuant to 28 U.S.C. § 157. The Court has

 the authority to hear this matter pursuant to the General Order of Reference entered August 3,

 1984, by the United States District Court for the Eastern District of North Carolina.

                                IDENTIFICATION OF PARTIES
        3.      The Plaintiff is a Limited Liability Company formed and existing under the laws

 of the State of North Carolina with its office in Beaufort, North Carolina.

        4.      Upon information and belief, the Defendant is a citizen and resident of 201

                                                   1
Case 19-02897-5-SWH           Doc 9 Filed 06/26/19 Entered 06/26/19 15:55:53                  Page 2 of 8




 Clairmont Way, Apartment A, Yorktown, Commonwealth of Virginia.

                                    FIRST CLAIM FOR RELIEF
                                  (Turnover; 11 U.S.C. §§ 541, 542)

         5.      The Plaintiff leases a fishing vessel, known as Papa’s Girl (“Papa’s Girl”), and the

 limited entry commercial fishing and scalloping permits attached to the vessel from Trawler

 Master Braxton, Inc. (the “Permits”) via an oral year to year lease. The Permits are attached

 hereto and incorporated by reference as EXHIBIT A.                As of the Petition Date, the lease

 remained unexpired and the Plaintiff is current on all obligations under the lease.

         6.      On or about June 11, 2019, a Verified Complaint bearing Case No. 4:19-cv-

 00061-RBS-DEM was filed in the United States District Court for the Eastern District of

 Virginia, Newport News Division by Defendant Robert Bautista related to alleged personal

 injuries suffered aboard Papa’s Girl (the “Complaint”).

         7.      On or about June 11, 2019, an Order for Issuance of Warrant for Maritime Arrest

 was entered by the United States District Court for the Eastern District of Virginia and

 subsequently, the United States Marshall Service seized and took control of Papa’s Girl and the

 Permits. The writ was executed on or about June 11, 2019 and Papa’s Girl is currently being

 held in Newport News, Virginia.

         8.      On or about June 11, 2019, an Order Appointing Substitute Custodian was entered

 by the United States District Court for the Eastern District of Virginia appointing Bob Tomey

 and National Maritime Services as substitute custodian of Papa’s Girl.

         9.      As the sole maritime vessel used by the Plaintiff, Papa’s Girl and the Permits are

 critical to its commercial fishing operation and are an integral part of the Debtor’s plan to

 reorganize.

         10.     Papa’s Girl is used by the Plaintiff in its commercial scalloping operation, and this

 is a critical time for the Plaintiff. The Plaintiff asserts that it will lose significant profits for each
                                                     2
Case 19-02897-5-SWH           Doc 9 Filed 06/26/19 Entered 06/26/19 15:55:53               Page 3 of 8




 day the vessel is not engaged in commercial fishing operations, severely affecting the Plaintiff’s

 ability to reorganize. The Plaintiff further asserts that will also risk losing its allocated scallop

 quota for 2019-2020 issued by the National Marine Fisheries Service.

           11.   The Plaintiff’s leasehold interest in Papa’s Girl and the Permits constitutes

 property of the bankruptcy estate pursuant to 11 U.S.C. § 541(a)(1), and as such property of the

 bankruptcy estate is also subject to an order for turnover pursuant to 11 U.S.C. § 542.

           12.   As the United States Supreme Court noted, in its drafting, “[t]he House and

 Senate Reports on the Bankruptcy Code indicate that § 541(a)(1)’s scope is broad.” U.S. v.

 Whiting Pools, Inc., 462 U.S. 198, 204-205 (1983). Its breadth encompasses, “all kinds of

 property, including tangible or intangible property.” H.R. Rep. No. 95-595, 95th Congress, 1st

 Sess. 367 (1977), reprinted in App. 2 Collier on Bankruptcy, II. H.R. Rep. 595 at 367 (15th ed.

 1991). And, “[c]ontractual rights are intangible property which is included within the definition

 of the estate of the debtor.” Cohen v. Drexel Burnham Lambert Group, Inc., 138 B.R. 687, 702

 (Bankr. S.D.N.Y. 1992) (citing In re Chateauguay Corp., 116 B.R. 887, 898 (Bankr. S.D.N.Y.

 1990)).

           13.   Entry of a specific Order directing turnover of Papa’s Girl and the Permits is

 necessary to protect the interest of the Debtor’s Bankruptcy Estate.

                                  SECOND CLAIM FOR RELIEF
                                       (Equitable Relief)

           14.   The allegations of paragraphs 1 through 13 above are realleged and incorporated

 by reference as if fully set forth herein.

           15.   Plaintiff is entitled to a preliminary injunction allowing Plaintiff to operate the

 Papa’s Girl and use the Permits in its commercial fishing operation pending resolution on the

 merits.

           16.   In seeking a preliminary injunction the Plaintiff, “must demonstrate that (1) that
                                                  3
Case 19-02897-5-SWH           Doc 9 Filed 06/26/19 Entered 06/26/19 15:55:53                Page 4 of 8




 [it] is likely to succeed on the merits, (2) that [it] is likely to suffer irreparable harm in the

 absence of preliminary relief, (3) that the balance of the equities tips in [its] favor, and (4) that an

 injunction is in the public interest.” League of Women Voters, et al v. State of North Carolina,

 et al, 769 F.3d 224, 236 (4th Cir. 2014) (citing Winter v. Natural Resources Defense Council,

 Inc., 555 U.S. 7, 129 S.Ct. 365 (2008).

         17.     If Papa’s Girl continues to be held in Virginia, and Plaintiff is unable to utilize

 this property in its commercial fishing operation, Plaintiff’s Estate will suffer immediate and

 irreparable harm. The Debtor’s Estate will be unable to receive the full benefit of its Permits and

 the Debtor will be unable to generate sufficient income to pay its expenses.

         18.     Defendant will not be harmed by an immediate order of this court releasing

 Papa’s Girl and the Permits to Plaintiff pending a final determination of the Plaintiff’s liability

 under the issues raised in the Complaint. Alternatively, the harm to Plaintiff and Plaintiff’s

 creditors substantially outweighs any potential harm to Defendant.

         19.     Plaintiff is likely to succeed in its defense of the claims brought in the Complaint.

         20.     Immediate release of the Papa’s Girl and the Permits will not adversely affect the

 public interest but, rather, will promote the public interest in protecting the creditors of the

 Plaintiff’s estate.

         21.     Plaintiff is further entitled to a permanent injunction, upon resolution on the

 merits, allowing Plaintiff to operate Papa’s Girl and use the Permits in its commercial fishing

 operation.

         22.     Pursuant to Rule 7065 of the Bankruptcy Rules and Rule 65(b) of the Federal

 Rules of Civil Procedure, attorneys for Defendant have been advised of the Plaintiff’s complaint

 and their request for a temporary restraining order and has further been advised that a hearing has

 been scheduled on this matter for 11:00 a.m. on Tuesday, July 2, 2019, at the United States

                                                    4
Case 19-02897-5-SWH         Doc 9 Filed 06/26/19 Entered 06/26/19 15:55:53                Page 5 of 8




 Bankruptcy Court in the Alton Lennon Federal Courthouse - Courtroom #3 in Wilmington,

 North Carolina.

        WHEREFORE, the Plaintiff prays of the Court the following:

        1.     That the Court enter an immediate order directing that Papa’s Girl and Permits be
               turned over to the Plaintiff;

        2.     That the Court issue an immediate temporary restraining order releasing Papa’s
               Girl and allowing Plaintiff to operate Papa’s Girl and use the Permits in its
               commercial fishing operation;

        3.     That the Court issue a preliminary injunction allowing Plaintiff to operate Papa’s
               Girl and use the Permits in its commercial fishing operation pending resolution of
               the issues raised in the Complaint;

        4.     That the Court issue a permanent injunction, upon resolution on the merits,
               allowing Plaintiff to operate Papa’s Girl and use the Permit in its commercial
               fishing operation; and

        5.     For such other and further relief as to the Court seems just and proper.

        This the 26th day of June, 2019.
                                                             s/Clayton W. Cheek
                                                             CLAYTON W. CHEEK
                                                             N.C. State Bar No. 30590
                                                             GEORGE MASON OLIVER
                                                             N.C. State Bar No. 26587
                                                             THE LAW OFFICES OF
                                                             OLIVER & CHEEK, PLLC
                                                             PO Box 1548
                                                             New Bern, NC 28563
                                                             252-633-1930
                                                             252-633-1950 (fax)
                                                             Email: clayton@olivercheek.com
                                                             Attorneys for Debtor/Plaintiff




                                                5
Case 19-02897-5-SWH   Doc 9 Filed 06/26/19 Entered 06/26/19 15:55:53   Page 6 of 8
NMFS Vessel Permit Data                                                                 Page 1 of 2




              National Marine Fisheries Service

    NMFS vessel/fishery data as of April 11, 2019, 4:05 pro
   Disclaimer: The information contained on this site does not guarantee that these permits
     can be renewed or applied for in the future. This information is advisory only and does
      not represent the baseline information for any vessel, which includes Iimited access
    scallop or Northeast multispecies vessel baseline information, used to determine vessel
     upgrade or replacement eligibility. The National Marine Fisheries Service shall not be
     held liable for losses caused by use of this information. The National Marine Fisheries
   Service reserves the right to make a final determination regarding vessel eligibility for any
                                              permit.

                                           Most Recent Vessel Data



   Vessel: PAPAS GIRL
   Northeast Federal Fishery Permit: 410577
   US Coast Guard Doc #/State Registration # :1102373
   Primary OwnerlCorporation Name: TRAWLER MASTER BRAXTON INC
   Address:
   PO BOX 250
   ORIENTAL, NC 28571
   Phone: (252) 249-0123

   Hailing Port: BEAUFORT, NC.
   Principal Port: BEAUFORT, NC.

   Sector: Not in a Sector


                         Most Recent Northeast Federal Fisheiy Permit Data
      Permit                                  . .                    Start End
      v,,,
      Year
           Plan Category Description                                 Date Date

                                                                     01- 30-
                                      BLUEFISH - COMMERCIAL
      2019 BLU 1                                                     MAY- APR-
                                      -2o'ig
                                                                     19 20

                                                                     01- 30-
                                      SPINY DOGFISH -
      2019 DOG 1                                                     MAY- APR-
                                      COMMERCIAL - 2019
                                                                     ig 20

                                      SUMMER FLOUNDER -              01- 30-
      2019 FLS 1                      COMMERCIAL                     MAY- APR-
                                      MORATORIUM - 2019              19 20
                                                                                       EXHIBIT A

https : // www. gre ateratl antic.fi sherie s.no aa.gov/permit                            4/11/2019
NMFS Vessel Permit Data                                                 Page 2 of 2


     2019 HRG D                    HERRING-OPENACCESS 01- 30-
                                   - POSSFSSION LIM?T -     MAY- APR-
                                   2019                     19 20

                                                            Ol- 30-
                                   MONKFISH - INCIDENTAL
     2019 MNK E                                             MAY- APR-
                                   CATEGORY E - 2019
                                                            19 20

                                   NE MULTISPECIES -        Ol- 30-
     2019 MUL J                    SCALLOP POSSESSION       MAY- APR-
                                   LIM?T - 2019             19 20

                                                            Ol- 30-
     2019 0Q 6                     OCEAN QUAHOG - 2019 MAY- APR-
                                                            19 20

                                   RED CRAB - OPEN          Ol- 29-
     2019 RCB A                    ACCESS - INCIDENTAL      MAR- FEB-
                                   BYCATCH - 2019           ig 20

                                   SCALLOP - LIMITED        01- 31-
     2019 SC 2                     ACCESS - FULL-TIME -     APR- MAR-
                                   2019                     19 20

                                                            01- 30-
                                   SCUP - COMMERCIAL
     2019 SCP 1                                             MAY- APR-
                                   MORATORIUM - 2019
                                                            19 20

                                                            01- 30-
     2019 SF 1                     SURF CLAM - 2019         MAY- APR-
                                                            19 20

                                                            Ol- 30-
     2019 SKT 1                    SKATE - 2019             MAY- APR-
                                                            rg 20

                                                            01- 30-
                                   SQUID/BUTTERFISH -
     2019 SMB 3                                             MAY- APR-
                                   INCIDENTAL - 2019
                                                            19 20

                                                            Ol- 30-
                                   ATLANTIC MACKEREL -
     2019 SMB 4                                             MAY- APR-
                                   2019
                                                            'ig 20

                                   TILEFISH -               01- 30-
     2019 TLF 1                    COMMERCIAL/INC?DENTAL MAY- APR-
                                   -2019                 19 20




https ://www.greateratlantic .fi sherie s.noaa.gov/permit                4/11/2019
